Citation Nr: 0808529	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  07-07 521	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the lumbar spine, 
with status-post bone grafting fusion, for the period prior 
to August 7, 2007.

2.   Entitlement to a staged disability rating in excess of 
40 percent for degenerative disc disease of the lumbar spine, 
with status-post bone grafting fusion, for the period since 
August 7, 2007.

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from August 1967 to August 
1970 and from January 2004 to January 2006.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  This decision, in pertinent part, granted the 
veteran service connection for his degenerative disc disease 
of the lumbar spine, with status-post bone grafting fusion, 
and for his bilateral hearing loss.  A 20 percent disability 
evaluation was assigned for his lumbar spine disability and a 
noncompensable disability evaluation was assigned for his 
bilateral hearing loss, effective January 22, 2006.

An October 2007 rating decision granted the veteran an 
increased, 40 percent disability evaluation for his 
degenerative disc disease of the lumbar spine, with status-
post bone grafting fusion, effective August 7, 2007. 


FINDINGS OF FACT
 
1.	The veteran in this case served on active duty from 
August 1967 to August 1970 and from January 2004 to January 
2006.

2.	On November 13, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


